DETAILED ACTION
Status of the Claims
1.	 Claims are pending.
Status of the Rejections
2.	 Rejection of claims 17 and 28 under 35 USC 112, 4th paragraph is being withdrawn in view of applicant’s amendments.
The indicated allowability of claims 10-16 and 21-32 is withdrawn in view of the secondary consideration to the limitations of the claims.  Rejections is as follow.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 10-17 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 10, 21 and 29 are drawn to a method for controlling an electrochemical sensor, which is statutory categories of invention (Step 1: YES). 
In this case, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitations that set forth or describe the abstract ideas are: receiving supply voltage, generating sensor diagnostic signal, receiving a signal from working electrode and providing indication of material concentration.
The reasons that the limitations are considered an abstract idea is because they are directed to functionally-described algorithmic processes that require performing mathematical calculations, and the Supreme Court has explicitly characterized mathematical relationships/formulas as abstract ideas (Federal Register, Vol. 79, No. 241, December 16, 2014 at 74622, column 2). The instantly claimed invention is also similar to claims already found to be directed to an abstract idea and patent ineligible. See at least the following court decision: 
Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), drawn to organizing and manipulating information through mathematical correlations
In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989), drawn to diagnosing an abnormal condition by performing clinical tests and thinking about the results
In re Abele, 684 F.2d 902, 214 U.S.P.Q. 682 (CCPA 1982), drawn to comparing information regarding a sample or test subject to a control or target data
Thus, the claims are directed to a judicial exception and fall squarely within the realm of “abstract ideas”, which is a patent-ineligible concept (Step 2A: YES).
Next, the claim as a whole is analyzed to determine whether it includes additional steps/elements that, when considered both individually and as an ordered combination, amount to significantly more than the judicial exception. In this case, the electrochemical sensor is known in the art as recited in the non-final rejection dated 10/26/2021 see prior art Champagne et al. (US 5,980,708). Thus, the claimed steps amount to nothing more than routine data collection and/or insignificant extra-solution activity. Additionally, the electrochemical sensor does not amount to “significantly more” since it is recited at a high level of generality and perform nothing more than well-understood, routine, and conventional activities previously known to the industry. 
Consideration of the additional steps and/or elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr, 50 U.S. 175, 209 U.S.P.Q. 1 (1981), in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself (Step 2B: NO). Therefore, the claim(s) is/are not patent eligible. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759